Name: Commission Regulation (EEC) No 1318/92 of 22 May 1992 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agricultural activity;  regions and regional policy
 Date Published: nan

 23. 5 . 92 Official Journal of the European Communities No L 140/ 11 COMMISSION REGULATION (EEC) No 1318/92 of 22 May 1992 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 356/92 (2), and in parti ­ cular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 541 /92 (4), lays down detailed rules for the application of the system of production aid for olive oil ; Whereas, with a view to ascertaining whether figures for olive production declared by olive growers as having been pressed at an approved mill tally with the data in crop declarations, account should be taken of the figures for average olive and oil production in municipalities where such averages are available ; Whereas, in order to simplify procedures and make them more effective, the areas making up homogeneous olive ­ oil production zones should only be changed in duly justified cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . The following indent is added after the first indent in Article 10 (4) : 4  the average olive and oil yields in municipalities where the holding or holdings from which the olives come are located, if such yields are available in the Member States,'. 2. The following subparagraph is added to Article 12 ( 1 ) : 'From the 1992/93 marketing year, the homogeneous production zones may only be altered on presentation of convincing justifications. Such alterations shall be made on the Commission's initiative or at the request of a Member State.' 3 . Article 1 2 (3) is replaced by the following : *3. By 30 April each marketing year at the latest, Member States shall forward the data referred to in paragraph 2 (b) to (e) together with a short report on production conditions in each zone during the marke ­ ting year.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 6. 1966, p . 3025/66. (2) OJ No L 39, 15 . 2. 1992, p. 1 . (3) OJ No L 288, 1 . 11 . 1984, p. 52 . (4) OJ No L 59, 4. 3 . 1992, p. 10.